United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                September 13, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 03-41265
                             Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

ROBERT WAYNE DEWEES,

                                        Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                     for the Eastern District of Texas
                            USDC No. 1:03-CR-1-1
                            --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

       Robert Wayne Dewees appeals his conviction after a jury

trial of possession with intent to distribute less than 50 grams

of methamphetamine and brandishing a firearm during and in

relation to a drug trafficking crime.       Dewees argues that the

evidence is insufficient to support his conviction because the

quantity of methamphetamine found was consistent with personal

use.       He did not move for a judgment of acquittal at trial.

Dewees also contends that the district court erred by not


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-41265
                                 -2-

allowing him a three-level reduction for acceptance of

responsibility.   He did not raise this issue before the district

court.

     We hold that the evidence presented at trial was sufficient

to support Dewees’s conviction and there has been no manifest

miscarriage of justice.    See United States v. McIntosh, 280 F.3d
479, 483 (5th Cir. 2002.   Additional evidence beyond the quantity

of drugs involved in the offense was presented at trial,

including how the drugs were packaged and stored, the presence of

a large number of plastic bags and scales (which law enforcement

officers testified were of the kind typically used to distribute

drugs), and Dewees’s possession of a large sum of cash.    See

United States v. Skipper, 74 F.3d 608, 611 (5th Cir. 1996).

     Because Dewees consistently denied that he possessed the

methamphetamine with the intent to distribute it, there is no

error, plain or otherwise, with respect to the district court’s

denial of a reduction in his offense level for acceptance of

responsibility.   See United States v. Medina-Anicacio, 325 F.3d
638, 647-48 (5th Cir. 2003), cert. denied, 124 S. Ct. 2858

(2004).

     AFFIRMED.